Citation Nr: 1545345	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  06-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot disability, manifested by a plantar wart up until January 2006. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).

In January 2010, the Board denied service connection for a right foot disability; the Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the Joint Motion. 

In March 2011, March 2012, and December 2012, the Board remanded the claim for service connection to the RO for additional development.  In June 2013, the Board denied service connection for a right foot disability.  The Veteran again appealed the Board's June 2013 decision to the Court.  In February 2014, the Court granted a JMR filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the JMR.  

The matter was again remanded by the Board in September 2014 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's plantar wart, removed in January 2006, is related to service. 


CONCLUSION OF LAW

The criteria for service connection for a right foot disability, manifested by a plantar wart up until January 2006, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Although the Board is granting the benefits sought on appeal, to the extent this is considered a grant limited to the manifestation by a plantar wart up until January 2006, the Board finds the VA's duty to notify and assist has been accomplished.  

The Court granted two JMRs on this issue and the Board remanded the case in March 2011, March 2012, December 2012, and September 2014 for additional development.  The Board has found compliance with the prior JMRs and remands.  

Additionally, the Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his claimed right foot disability in July 2011, a June 2012 addendum opinion, March 2013, and January 2015.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this decision the Board is granting, at least in part, the benefit sought on appeal.  The VA has otherwise satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran filed an original service connection claim for a right foot disability in January 2005, indicating that his foot problems began in 1979 and were treated at the Naval Hospital in Camp LeJune, North Carolina.  He elaborated in a February 2005 statement that his right foot had a bone come through the side, causing his foot to hurt constantly and his ankle and leg to swell at times.  He stated that could not run or walk long distances or stand for long periods of time.  He mentioned that he purchased his shoes one or two sizes larger, so that he did not irritate the bone on his foot.  In a June 2006 written statement, the Veteran indicated that the acute callosity that was treated in service was the same that he incurred post-service.  He maintained that the condition was treated during service, but did not go away.  He also states that he had to wear soft shoes since leaving service.  

In a September 2015 appellant brief, the Veteran's representative asserts that the January 2015 VA examiner's finding that trauma and maceration of the skin were risk factors for wart development supported the Veteran's claim because the Veteran suffered an in-service callous, continued to have lesions after service that he treated on his own, and the trauma and maceration of the skin were risk factors for wart development.  The Veteran's representative further asserts the January 2015 VA examination was inadequate, explaining that the examiner's finding of no current diagnosis was irrelevant because the Veteran only needed to show that he suffered from a foot condition at some point while the appeal was pending, which he satisfied.  Thus, the VA examiner should have provided a medical opinion based on the diagnosis already of record while the appeal was pending.  Additionally, the Veteran's representative argues the examiner's statement that the incubation period of the human papilloma virus infection which causes warts was weeks to month, not years, was based on an inaccurate factual premise.  Specifically contending, the examiner assumed that the Veteran did not suffer any symptoms between service and 2005, which was inaccurate as the Veteran submitted competent and credible evidence that he continued to suffer from the same lesions after service which he self-treated.  

Service treatment records reflect that the Veteran's feet were normal when he was examined for enlistment in June 1977.  At that time, he denied a medical history of foot trouble.  A November 1979 service treatment record reveals that the Veteran complained of a sore on the side of his right foot, causing him pain.  There was a two-centimeter, raised callus with a scab, as if it had bled at one time.  On examination, there was a callus on the lateral aspect of the right foot.  Debridement was performed, and the Veteran was advised to wear a soft shoe.  When examined for separation in August 1980, the Veteran's feet were normal.

Private treatment records of Dr. J.D. dated from October 2005 to January 2006 include an October 2005 entry reflecting that the Veteran presented with ankle and foot pain on the side of his right foot.  Specifically, he complained of a hard lesion on the side of the right foot at the base of the 5th metatarsal, reporting that he had this for 25 years, since he was in service.  Impressions of intractable plantar hyperkeratosis of the right foot over the 5th metatarsal base, right bunionette, and right foot pain were made.  A November 2005 entry indicates that the Veteran was seen for a follow-up evaluation of corns and calluses.  It was noted that treatment last provided for a thick hyperkeratotic lesion on the side of the right foot (5th met base) helped, but the Veteran reported that this problem always returned.  Physical examination revealed an encapsulated lesion at the right 5th met base, diagnosed as a plantar wart or molluscum of the right 5th metatarsal base (possibly of viral origin).  In January 2006, the Veteran underwent removal of a 3.1 cm plantar wart of the right foot; post-operative condition was stable.  A February 2006 record indicated that there was no recurrence or pathology related to the wart and the assessment indication that the condition had resolved. 

The file contains three lay statements attesting to the Veteran's foot problems for years and to problems he has had walking and with mobility, post-surgery of 2006.

Pursuant to a Board Remand of March 2011, a VA examination was requested.  In July 2011, a VA examination was conducted and the claims folder was reviewed.  The Veteran gave a history of a bone coming through his foot during service, and reported that he had limped around for years thereafter.  He reported that in 2005 or 2006 a piece of bone had been removed from his right outer foot, and complained that his foot condition had become worse since that time.  The Veteran complained of foot pain, swelling, stiffness and limited ability to walk and stand.  X-ray films of the right foot and ankle were normal.  Mild right foot hallux valgus was diagnosed.  The examiner opined that this condition was not caused by or the result of service or any incident therein.  

The examiner explained that a callus formation over the right foot was diagnosed by a treating specialist (podiatrist) during service, and that from 1980 until 2005, there were no interval records to substantiate a claim of on-going problems with the right foot.  It was noted that a plantar wart, evaluated and treated in 2005 and 2006, resolved after surgical treatment and was no longer evident or diagnosed on current physical examination, nor were any residual effects shown.  The examiner also clarified that no callus of the right foot had been shown on examination or diagnosed. The Veteran's complaints were acknowledged and the examiner explained that the only objective finding of the right foot evident on examination was a mild hallux valgus deformity, which was shown bilaterally, and was completely distinct from the location of either the callus diagnosed in service or the plantar wart treated post-service.  The report indicated that the Veteran had been without callus or wart formations of the lateral foot for over five years.  The examiner emphasized that there was no plausible mechanism for a prior callus causing hallux valgus or limited range of motion of the right ankle.  Ultimately, the examiner opined that the Veteran's only currently manifested right foot condition, hallux valgus, was not related to service or any incident or injury therein, including a foot callus diagnosed in 1979.  

In September 2011, private medical records of Dr. W.S. F. dated in 2009 and 2010 were received.  In September 2009, the Veteran was seen with complaints of lumbar pain radiating into the legs, especially on the left side, which he reported began in July 2009.  Films revealed disc degeneration at L2-S1 and 7 mm of leg shortening on the left side.  In December 2009, the Veteran complained of mild lumbar pain with right leg pain and weakness.  Low back pain radiating into the right foot was documented in January and February 2010 records.  When last seen in August 2010, the doctor noted that treatment consisted of spinal adjustment at L3 and L5 and electrical muscle stimulation.  

Private medical records of Dr. B.H. also received in September 2011 and dated from October to December 2010 document the Veteran's primary treatment for back problems.  The records also mention symptoms of tingling of the hands, stiffness in the legs, and burning of the feet (October 2010).  

A May 2011 private treatment record from Dr. J.Y. M.D. notes the Veteran was diagnosed with cervical spondylosis with myelopathy.  A January 2012 private treatment record from Dr. J.L.L. reflects that the Veteran still reported leg discomfort, but could move his toes. 

In a Board Remand of March 2012, it was noted that in argument presented in March 2012, the Veteran's representative had pointed out that while the July 2011 VA examiner provided an opinion with respect to the only right foot disability present at the time of examination-hallux valgus-the examiner failed to address whether the Veteran's surgically removed plantar wart was related to service.  The Board therefore determined that the July 2011 opinion was insufficient to resolve the Veteran's service connection claim and requested that the claims file should be returned to the July 2011 VA examiner for an opinion addressing whether the surgically removed plantar wart had its onset in or is medically related to service.  

In June 2012, the same VA examiner who had conducted the July 2011 VA examination provided an addendum to that report, indicating review of the claims file and the prior VA examination report.  The examiner found that a plantar wart had not been diagnosed during service; rather, callus formation was diagnosed.  The examiner emphasized that this diagnosis was rendered by a podiatrist, a foot specialist, and that as such the examiner had no reason to doubt the in-service diagnosis.  It was also pointed out that there were 25 years between the Veteran's service and the diagnosis and treatment for plantar wart shown in 2005 and 2006, and no records to substantiate a contention that the Veteran had a plantar wart during service which was an on-going problem until treated in 2006.  The examiner opined that the wart more likely arose at some time following the Veteran's service, closer in time to the treatment sought for it.  The examiner concluded that it was less likely than not that the plantar wart which was surgically removed in 2006 (found to be resolved upon VA examination of 2011), had its onset in or was otherwise medically related to the Veteran's military service.  

The Veteran was afforded another VA examination in March 2013.  The report reflects review and summary of the pertinent evidence in the claims file.  Ultimately the doctor opined that there was no evidence of chronicity of corns and calluses that began in service; this was described as an event that was treated and resolved.

In August 2014, a medical opinion from Dr. R.S.A. dated July 2014 was received.  It notes information sent to him on the Veteran was reviewed.  While in the service on active duty in November 1979, the Veteran complained of pressure over the side of his shoe over the fifth metatarsal of the right foot and treatment was called for callous formation.  An April 2005 note reflected the Veteran stating his right foot had a bone which came through the side and caused his foot to hurt constantly causing his ankle and leg to swell at times.  On November 30, he saw J.D., who continued to treat him for hyperkeratotic lesions on the side of his right foot in the same place that he had the lesion while on active duty in service.  The lesion kept coming back, therefore the diagnosis changed to a plantar wart or molluscum of the right fifth metatarsal head.  He had surgery to remove the plantar wart in December 2005.  No interval records were seen between the ongoing problems between 1980 with the foot until 2005 and there was no pathologic record that there was a plantar wart at the time of the excision.  

Dr. R.S.A. opined that the callous that the Veteran had on the side of his foot when he was in service was directly related to his military service and the shape of his foot.  He explained that usually people who have feet with lateral callouses have cavovarus foot with turned in heels throwing more pressure onto the outside border of the foot, but he had not examined the Veteran so could not make that diagnosis at this time.  Nevertheless, it was his medical opinion that after review of the Veteran' medical records, he still believed that the pathology report from the 2005 laser treatment of the plantar wart was needed to confirm the fact that it was a wart, but "I am reasonably certain that there was a 50% chance or greater" that the Veteran's foot condition is service connected with increased pressure on the lateral border of his foot causing a lesion, which in turn was diagnosed as a callous and then diagnosed as a plantar wart.  He explained that he did not know whether the Veteran had the plantar wart all the time and developed that in the service or whether the planar wart developed on top of the callous, which was already present.  Irritated lesions will stimulate a wart to develop because it causes hypervascularity.  He further notes he had no personal knowledge of the Veteran and only reviewed the records he received.  

Pursuant to the September 2014 Board remand, the Veteran was afforded another VA examination in January 2015.  The report reflects an in-person examination was conducted along with review and summary of the pertinent evidence from the record.  The Veteran reported the last time he was followed by a podiatrist was in 2005-2007.  He said he used to have a wart on the right side of his foot, but had it removed and it had not recurred.  He further reported he used to have calluses, but no longer had them.  He complained his foot ached and his toes did not move up and down.  He also said his foot burned and he was on Lyrica.  The examiner notes his medical records shows this was for cervical myelopathy.  The examiner found there was specially no evidence of wart of callus on physical examination and diagnostic testing revealed a normal appearance of the right foot. 

The examiner found that the Veteran did not have a current diagnosis, noting there was no pathology on examination to render a diagnosis.  The pain the Veteran reported was more likely than not related to his known cervical myelopathy.  The examiner further found it was not accepted that calluses cause warts by causing hypervascularity.  He explained that warts were caused by human papilloma virus (HPV).  Viral HPV infection caused dilated capillaries which was part of how warts were diagnosed.  Trauma and maceration of the skin were risk factors for wart development, but were not causative. He further notes incubation period of the HPV infection which causes warts was weeks to months, not years.  He opined the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, explaining that there was no current pathology of the right foot on examination or imaging.  

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's plantar wart up until January 2006 is related to service.  

The Board notes that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the January 2015 VA examiner found the Veteran had no current diagnosis, the file contains a clinical diagnosis of hallux valgus made upon VA examination of 2011; as such that current disability is established.  In addition, because in this case, the Veteran filed the current claim for service connection for right foot disability in January 2005, and the medical evidence establishes a diagnosis of plantar wart in late 2005 with surgical removal in January 2006, establishing the presence of that current disability within the meaning of McClain.  As such, evidence of a disability during the appeal period has been established.  

With regard to the in-service incurrence, the file contains a sole entry related to right foot problems.  A November 1979 treatment record reveals that the Veteran complained of a sore on the side of his right foot, causing him pain.  There was a two-centimeter, raised callus with a scab, as if it had bled at one time.  On examination, there was a callus on the lateral aspect of the right foot.  Debridement was performed, and the Veteran was advised to wear a soft shoe.  When examined for separation in August 1980, the Veteran's feet were normal.   

The remaining question therefore, is whether any right foot disability was incurred during or as a result of the Veteran's active military service. 

With respect to the hallux valgus diagnosis, the Board finds the July 2011 VA examiner's opinion highly probative.  The foot condition was initially diagnosed in 2011, more than 30 years after discharge from service, and there were no prior clinical diagnoses.   The July 2011 examiner emphasized that the mild hallux valgus deformity, which was shown bilaterally, was completely distinct from the location of either the callus diagnosed in service or the plantar wart treated post-service.  The examiner explained that there was no plausible mechanism for a prior callus causing hallux valgus or limited range of motion of the right ankle and opined that the Veteran's only currently manifested right foot condition, hallux valgus, was not related to service or any incident or injury therein, including a foot callus diagnosed in 1979.  The examination report included a review of the record and the examiner conducted a thorough examination and interview of the Veteran, and provided a complete rationale for his opinions.  

The July 2011 VA examiner's opinion was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include the Veteran's service treatment record and post-service medical records.  The Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value, nor has any contrary competent medical evidence been provided on this point.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, a right foot condition diagnosed as hallux valgus is not shown to have been incurred or otherwise etiologically related to service.  

Also diagnosed in this case is a plantar wart of the right foot, initially diagnosed in late 2005 and surgically treated in January 2006.  The Veteran and his representative maintain that this condition is a residual/continuation of the callus treated during service in 1979, or that it is otherwise etiologically related thereto.  

The Veteran contends that corns and calluses had been chronic and continuous since service until it was surgically removed in 2006, during which time he self-treated.  He further notes that after he had the wart removed on his right foot it did not reoccur and he used to have calluses, but no longer had these; his right foot was now healed.  See July 2011 and January 2015 VA examinations.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137   (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  As corns, calluses, and warts are observable, the Board finds no reason to doubt the credibility of the Veteran's statements.  

As the January 2015 VA examiner found that trauma and maceration of the skin were risk factors for wart development, the Board finds this statement supports the Veteran's claim as the Veteran suffered trauma and maceration of his right foot skin in service.  Moreover, the June 2014 medical opinion from Dr. R.S.A. found there was a 50 percent chance or greater that the Veteran's foot condition should be service connected, noting the Veteran's foot condition is service connected with increased pressure on the lateral border of his foot causing a lesion, which in turn was diagnosed as a callous and then diagnosed as a plantar wart.  He further explained that irritated lesions will stimulate a wart to develop because it causes hypervascularity.  Although the Board notes there is evidence for and against the Veteran's claim, affording the Veteran reasonable doubt the Board finds the Veteran is entitled to service connection for a right foot disability, manifested by a plantar wart until it was removed in January 2006.  See January 2006 private treatment records of Dr. J.D. noting the Veteran underwent removal of a 3.1 cm plantar wart on his right foot.  That said there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  As medical evidence of record is void of any finding that a plantar wart or any other callous or corn, existed after January 2006 and the Veteran asserts during his July 2011 and January 2015 VA examinations that his right foot is now healed, noting after he had the wart removed in 2006, it did not reoccur and he used to have calluses, but no longer had these, the Board finds the Veteran's grant is limited to the time period when he had the plantar wart.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's right foot disability, manifested by a plantar wart until January 2006, is related to service and service connection must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a right foot disability, manifested by a plantar wart until January 2006, is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


